Case 1:21-pt-O0009-JTN ECFNo. 1, PagelD.1 Filed 03/29/21 Page 1 of 1

 

DATE: March 25,2021 UNITED STATES DISTRICT COURT

REPLY TO . memorandum

ATTN OF: Jenni _fer

SUBJECT: Possibly Related Case
CASE NUMBER: }:21-pt-9
CASECAPTION: _USA v. Colbert

TO: Magistrate Judge Kent

According tothe PROB22 Transfer of Jurisdiction,

 

 

the indicates this case is related to the cases listed below:
Judge Neff Case Number_1:18-cr-140-10
Case Number
Case Number

 

KX cose is related Case is not related

Per probation: Mr. Colbert was on federal supervision in the Central District of California. While under
supervision in their case, he was indicted here in the WDMI. He was found guilty by a jury last week
and Judge Maloney will be sentencing him on his new criminal conduct. Central District of California
has already done a 12C on him and there is an existing warrant in their case. The charges for the TSR
violation are basically his new charges here. They are requesting we assume jurisdiction of their case so
he can be sentenced on both matters at the same time.

COMMENTS BY MAGISTRATE JUDGE:

 

 

 

wm wee eee

¥__ Direct assignment performed Uy 02] 24 [ 202]

Random assignment performed Initials Date

O75
